UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2002


EPIFANIO MEDRANO-NUNEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 26, 2009                  Decided:   July 16, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, William C. Peachey, Assistant Director, Eric
W. Marsteller, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Epifanio       Medrano-Nunez,              a       native      and       citizen      of

Mexico,   petitions       for   review      of       an       order      of    the      Board    of

Immigration     Appeals    (“Board”)        dismissing             his    appeal        from    the

immigration     judge’s    denial      of       his       request        for    a    waiver      of

inadmissibility       pursuant    to   §    212(c)            of   the        Immigration       and

Nationality Act.        The Board’s order also denied Medrano-Nunez’s

application     for     cancellation            of    removal            as     a    matter      of

discretion. *

           Because      Medrano-Nunez’s              applications             for   a   § 212(c)

waiver and for cancellation of removal were both denied as a

matter of discretion, we lack jurisdiction over the petition for

review except to the extent that Medrano-Nunez asserts questions

of law or constitutional claims that fall within the exception

set forth in 8 U.S.C. § 1252(a)(2)(D) (2006).                                   See 8 U.S.C.

§ 1252(a)(2)(B)(i),        (ii)      (2006)          (removing         jurisdiction            over

certain   types   of    discretionary           denials         of     relief);         Higuit v.

Gonzales, 433 F.3d 417, 419 (4th Cir. 2006) (“[T]he REAL ID Act

confers   upon     courts       of     appeal             a    narrowly         circumscribed




     *
       The Board’s order found that the immigration judge erred
in finding that Medrano-Nunez was statutorily ineligible for
cancellation of removal.     The Board found the error to be
harmless, however, based on its finding that Medrano-Nunez did
not merit cancellation of removal as a matter of discretion.



                                            2
jurisdiction to resolve constitutional claims or questions of

law raised by aliens seeking discretionary relief.”).

               Medrano-Nunez          first        argues     that       the      Board,    in

violation of his rights to due process and fundamental fairness,

erred in failing to reverse the immigration judge’s denial of

his    application       for    cancellation          of     removal       and    remand    for

further proceedings.            Medrano-Nunez cannot state a colorable due

process    violation,          however,       because       he    has    no      property   or

liberty interest in his request for cancellation of removal.

See Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006)

(“No    property    or    liberty       interest       can       exist   when     the   relief

sought is discretionary.”).

               Additionally,          Medrano-Nunez          argues      that     the    Board

erred     in    considering       a    prior       conviction        for      possession    of

marijuana when weighing the negative and positive factors in his

case.     He argues that he was never actually convicted of the

drug offense, but received a sentence of community supervision

without any adjudication of guilt.                      Our review of the record,

however, reveals that Medrano-Nunez was convicted of possession

of     marijuana     for       immigration           purposes.             See     8     U.S.C.

§ 1101(a)(48)(A)         (2006)       (defining       conviction         for      immigration

purposes); see Yanez-Popp v. INS, 998 F.2d 231 (4th Cir. 1993)

(holding       Maryland        court’s     granting          of     “probation          without



                                               3
judgment” constituted a conviction within the meaning of the

immigration laws).

            Finally, Medrano-Nunez contends that the Board erred

in concluding that he was convicted of alien smuggling.                                   He

points out that his 1993 conviction record was destroyed in a

flood at the U.S. Courthouse in Texas.                      Medrano-Nunez maintains

that there is therefore no proof that he has been convicted of

smuggling and that it “violates . . . notions of fundamental

fairness and Due Process for the Board to prejudice [him] by

concluding that he was indeed convicted of alien smuggling.”

            We    again    note        that       Medrano-Nunez        cannot    state     a

colorable due process violation.                    See Dekoladenu, 459 F.3d at

508.      Moreover, Medrano-Nunez admitted before the immigration

judge that he had been convicted of smuggling, and the record

contains numerous documents confirming the conviction, including

the    criminal    complaint,        a   docket-type         entry      indicating       the

disposition      and   date     of     judgment,      and    an    INS    investigative

report.     Although Medrano-Nunez maintains that the Department of

Homeland    Security      had     to     present       proof      of    his     conviction

pursuant to 8 U.S.C. § 1229a(c)(3)(B) (2006), we find that these

documents “reasonably indicate[d] the existence of a criminal

conviction.”       8 C.F.R. § 1003.41(d) (2009); Rosales-Pineda v.

Gonzales, 452 F.3d 627, 630-31 (7th Cir. 2006) (holding that 8

C.F.R. § 1003.41(d), the implementing regulation to 8 U.S.C.

                                              4
§ 1229a(c)(3)(B), greatly expanded the range of documents that

may be used as proof of a conviction and finding no legal error

in Board’s decision to rely on rap sheet as proof of a drug

conviction).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5